Citation Nr: 0620500	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-39 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his granddaughter


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in April 2006.  


FINDING OF FACT

The veteran's service-connected disability does not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been not been met.  38 
U.S.C.A. § 1155 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is service connected for a single disability, 
post-operative fracture of the left thumb with limitation of 
motion of multiple joints of the left hand, with residual 
flexion deformity, limitation of extension and degenerative 
joint disease, which is rated as 50 percent disabling.  The 
veteran also suffers from coronary artery disease, 
hypertension, dyslipidemia, ulcerative colitis, chronic renal 
insufficiency status-post colectomy and ileostomy with an 
ostomy bag, gouty arthritis, and osteoarthritis.  He has also 
reported disabilities of his right elbow and right hand.  

The veteran submitted a claim for compensation based on 
unemployability in April 2003.  The veteran averred that he 
was unable to work due to residuals of his service-connected 
left hand disability.  The veteran also reported that he had 
an ostomy bag.  

A rating decision dated in July 2003 evaluated the veteran's 
left hand disability and denied an increased rating.  In 
connection with the claim for an increased rating, the 
veteran was afforded a VA examination in May 2003 to evaluate 
his service-connected left hand disability.  The veteran 
reported that his usual occupation was that of a carpenter.  
The examiner noted that the veteran has not worked since 
1986.  The examiner noted that the functional impairment 
resulting from the veteran's service-connected left hand 
disability was that his fingers do not bend and he cannot use 
his left hand.  The examiner noted that the veteran is left 
hand dominant.  The veteran is able to brush his teeth, cook, 
walk, climb stairs, vacuum, dress himself, drive a car, 
write, eat, comb his hair, and take out the trash.  He is 
unable to shower, shop, garden, or push a lawn mower.  The 
examiner diagnosed the veteran with Dupuytren's contractions 
of all fingers of the left hand and the right little finger 
and osteoarthritis of the metacarpophalangeal joint of the 
left thumb.  

The veteran and his granddaughter testified at a video 
conference hearing in April 2006.  The veteran testified that 
he has degenerative arthritis in his hands and is unable to 
work.  He reported that he injured his right hand in a 
construction accident.  He said that he also shattered his 
right elbow in the construction accident.  He said he cannot 
pick anything up with his right hand and his right elbow does 
not extend fully.  He testified that he had no grip in his 
left hand and very little grip in his right hand.  He 
testified that he last worked in 1986, at which time he went 
on Social Security disability benefits.  The veteran's 
granddaughter testified that the veteran had trouble gripping 
things.  She said that if he falls he has trouble getting up 
because his hands are locked up.  She said that she has to 
open things for the veteran and that she cooks for the 
veteran, and maintains his house both inside and outside.  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2005).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2005) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is therefore for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

Here, the veteran's single service-connected disability is 
rated at 50 percent disabling.  The veteran therefore does 
not meet the criteria for entitlement to award of TDIU under 
the provisions of 38 C.F.R. § 4.16(a) because he is not rated 
at 60 percent or more for a single service-connected 
disability, or rated at 70 percent for two or more service-
connected disabilities with at least one disability rated at 
least at 40 percent.  He also does not meet the requirement 
that he be unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  
By his own account at his video conference hearing, his 
unemployment is a result of a combination of factors--his 
non-service-connected right hand and right elbow disability 
as well as his service-connected left hand disability.  He 
has alternatively claimed that his unemployability was due to 
residuals of non-service-connected colectomy and an ileostomy 
with an ostomy bag.  

As for application of 38 C.F.R. § 4.16(b), the Board notes 
that the evidence does not show a disability picture related 
to his single service-connected disability as would render 
the veteran unable to secure and follow a substantially 
gainful occupation.  The evidence of record does not 
demonstrate that the veteran's service-connected disability 
has resulted in hospitalization or other debilitation that 
would preclude his participation in some form of work.  
Considering only the left hand disability, and given his 
education and vocational experiences, the Board finds that 
loss of function caused by service-connected left hand 
disability is not such as to prevent him from engaging in 
work that is more than marginal.  He has significant other 
medical problems, but, as noted above, the Board may not 
consider those problems and their functional impairments when 
deciding whether the veteran meets the requirement for a 
total disability rating.  In short, it is not shown that his 
left hand disability is such that he could not follow gainful 
employment.  Thus, there appears no basis for award of TDIU.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for TDIU.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2003.  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to TDIU, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) reporting the results of its reviews, and the text of 
the relevant portions of the VA regulations.  

Additionally, while the notifications did not include the 
criteria for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a remand is not 
necessary for notice regarding award of an effective date 
because that issue is not before the Board.  

Regarding VA's duty to assist, the RO obtained the veteran's 
medical records, and secured an examination in order to 
ascertain the severity of his service-connected disability.  
VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


